Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the rejection of amended claim 1 under 35 USC § 103 are not persuasive. Upon further consideration, a new rejection is made in view of Ziller and Vangen (US 20150159632 A1) and Mostafa (US 20040214608), necessitated by Applicant’s amendment of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (EP 1522869) and further in view of Vangen (US 20150159632 A1) and Mostafa (US 20040214608).

As per Claim 1, Ziller teaches a method, comprising: 
selecting, by a processor associated with a radar system, a mode of a plurality of modes(mode 1 [0010] mode 2 [0013]  mode 3 [0020]) in which to operate the radar system (Par. 0051, 0054, 0055; Fig. 5, controller 110); and 
controlling, by the processor, the radar system to operate in the selected mode by utilizing a plurality of antennas in a respective configuration of a plurality of configurations of the antennas which corresponds to the selected mode (Par. 0051, 0054, 0055; Fig. 5, controller 110 with Par. 0042-0050 and Fig. 3 and 4), 

wherein each configuration of the plurality of configurations of the antennas utilizes a respective number of antennas of the plurality of antennas (Par. 0042-0050; Fig. 3 and 4 and also [0010, 0013, 0020]), and
wherein at least two antennas ([0010] two antennas from subgroup of the receiving antennas)of the plurality of antennas(transmitting and sub group of receiving antennas) have one or more characteristics(single characteristics is chosen as receive performance ) that are different[0010](from transmit performance) among a plurality of characteristics comprising  performance (transmit or receive performance)
utilizing a first subset(20) of one or more antennas of the plurality of antennas to transmit radar signals (abstract transmit antennas)
 utilizing a second subset(22) of one or more antennas of the plurality of antennas to receive reflected radar signals (abstract receive antennas)

But does not teach comprising gain, power consumption
wherein the controlling of the radar system to operate in the selected mode by utilizing the plurality of antennas in the respective configuration of the plurality of configurations of the antennas which corresponds to the selected mode comprises
detecting a fault in the first subset or the second subset  and
 


Vangen teaches comprising gain[0098-0100], power consumption[0098](implicit increasing the gain of one antenna power consumption will increase)
Mostafa teaches 
detecting a fault in the first subset or the second subset [0025]; and
 
utilizing a third subset of one or more antennas of the plurality of antennas to transmit the radar signals responsive to the fault being associated with at least one antenna in the first subset;[0025]
 Examiner wants to give explanation of the interpretation of Mostafa.
Mostafa teaches using the set of the redundant antennas for transmission and reception. Mostafa also teaches using , a second (e.g., redundant) transmitter/receiver module[0025] which is basically similar structure to first and second subset of antennas and hence teaches “utilizing a third subset of one or more antennas of the plurality of antennas to transmit the radar signals responsive to the fault being associated with at least one antenna in the first subset”. It is clear that the second system operates as redundant system and hence it does transmit and receive when the fault with first system is happening. 


It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Ziller with invention by Vangen in order to calibrate the antenna array [0097-0098] and check for non-linarites in Amplitude vs phase relation and further modify with teachings by Mostafa in order to allow one panel to fail without losing the radar functionality.


As per Claim 4, Ziller/Vangen/Mostafa teaches the method of Claim 1, wherein the controlling of the radar system to operate in the selected mode by utilizing the plurality of antennas in the respective configuration of the plurality of configurations of the antennas which corresponds to the selected mode comprises: 
for each mode of the plurality of modes:
 activating a respective first number of transmitters to transmit radar signals through a first subset of one or more antennas of the plurality of antennas having the respective first number of antennas (Fig, 1 and 3, Tx-module/antennas 20); and 
activating a respective second number of receivers to receive reflected radar signals through a second subset of one or more antennas of the plurality of antennas having the respective second number of antennas (Fig. 1 and 3, Rx-module/antennas 22).

As per Claim 5, Ziller/Vangen/Mostafa teaches the method of Claim 4, wherein the respective first number for a first mode of the modes differs from the respective first number for at least a second mode of the modes, and wherein the respective second 

As per Claim 6, Ziller/Vangen/Mostafa teaches the method of Claim 4, wherein the first subset of one or more antennas of the plurality of antennas comprises one or more in-package antennas, one or more external antennas, or a combination thereof, wherein the one or more in-package antennas are enclosed in a package with the first number of transmitters, and wherein the one or more external antennas are external to the package (Fig. 1; Par. 0041, the antennas are preferably at the outside of the housing 12, i.e. “external”).

As per Claim 7, Ziller/Vangen/Mostafa teaches the method of Claim 4, wherein the second subset of one or more antennas of the plurality of antennas comprises one or more in-package antennas, one or more external antennas, or a combination thereof, wherein the one or more in-package antennas are enclosed in a package with the second number of receives, and wherein the one or more external antennas are external to the package (Fig. 1; Par. 0041, the antennas are preferably at the outside of the housing, i.e. “external”).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (EP 1522869) and further in view of Mostafa (US 20040214608).

As per Claim 21, Ziller teaches a method, comprising: 
selecting, by a processor associated with a radar system, a mode of a plurality of modes in which to operate the radar system (mode 1 [0010] mode 2 [0013]  mode 3 [0020]) in which to operate the radar system (Par. 0051, 0054, 0055; Fig. 5, controller 110);; and 
controlling, by the processor, a plurality of radar chips (implicit) of the radar system to operate in the selected mode by utilizing a plurality of antennas corresponding to the plurality of radar chips in a respective configuration of a plurality of configurations of the antennas which corresponds to the selected mode (Par. 0051, 0054, 0055; Fig. 5, controller 110 with Par. 0042-0050 and Fig. 3 and 4), 
wherein each configuration of the plurality of configurations of the antennas results in respective antenna characteristics (Par. 0042-0050; Fig. 3 and 4 also it is important to note that the each configurations the antenna array uses sub-groups which have different performance[transmitting and receiving]), 
wherein each configuration of the plurality of configurations of the antennas utilizes a respective number of antennas of the plurality of antennas (Par. 0042-0050; Fig. 3 and 4 and also [0010, 0013, 0020]), 
wherein each of the plurality of radar chips comprises a transmitter, a receiver, a switch and a control unit with the switch coupled between the transmitter and the receiver and with the control unit controlling the switch to electrically connect either the transmitter or the receiver to a respective one of the plurality of antennas through the switch (0053-0054);
 and wherein the utilizinq of the plurality of antennas comprises: 

utilizing a second subset (22) of one or more antennas of the plurality of antennas to receive reflected radar siqnals (abstract receive antennas);
Ziller does not explicitly teach wherein at least a first antenna of the plurality of antennas is an in-package antenna enclosed in a package with the processor,
However, it would have been obvious to place at least a first antenna of the plurality of antennas as an in-package antenna enclosed in a package with the processor to have more protection for the antenna and the processor from external exposure and protect from possible damages.
Ziller also does not teach
detecting a fault in the first subset or the second subset  and
 utilizing a third subset of one or more antennas of the plurality of antennas to transmit the radar signals responsive to the fault being associated with at least one antenna in the first subset; 
Mostafa teaches 
detecting a fault in the first subset or the second subset [0025]; and
 utilizing a third subset of one or more antennas of the plurality of antennas to transmit the radar signals responsive to the fault being associated with at least one antenna in the first subset;[0025]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Ziller with invention by Mostafa in order to allow one panel to fail without losing the radar functionality.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (EP 1522869) and further in view of Vangen (US 20150159632 A1), Mostafa (US 20040214608) and Schoeberl (US 20080258964).

As per Claim 2, Ziller/Vangen/Mostafa teaches the method of Claim 1, but does not teach that the selecting of the mode of the plurality of modes comprises selecting a mode from a plurality of modes comprising:
 an ultra-short-range radar (USRR) mode; 
a short-range radar (SRR) mode; 
a medium-range radar (MRR) mode; and 
a long-range radar (LRR) mode.
  However Schoebler teaches that selecting of the mode of the plurality of modes comprises selecting a mode from a plurality of modes comprising:
 an ultra-short-range radar (USRR) mode; 
a short-range radar (SRR) mode; 
a medium-range radar (MRR) mode; and 
a long-range radar (LRR) mode (0007, 0045, 0069).
  It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Ziller/Vangen/Mostafa with invention by Schoebler in order to detect vehicles in required distances and angles (Schoebler: Par. 0007).	

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (EP 1522869) and further in view of Vangen (US 20150159632 A1) and Mostafa (US 20040214608).

As per Claim 8, Ziller/Vangen/Mostafa teaches the method of Claim 1, but does not teach that the controlling of the radar system to operate in the selected mode by utilizing the plurality of antennas in the respective configuration of the plurality of configurations of the antennas which corresponds to the selected mode comprises: 
utilizing a fourth subset of one or more antennas of the plurality of antennas to receive the reflected radar signals responsive to the fault being associated with at least one antenna in the second subset.
However, Mostafa teaches that the controlling of the radar system to operate in the selected mode by utilizing the plurality of antennas in the respective configuration of the plurality of configurations of the antennas which corresponds to the selected mode comprises: 
utilizing a fourth subset of one or more antennas of the plurality of antennas to receive the reflected radar signals responsive to the fault being associated with at least one antenna in the second subset [0025].
   At the time of the invention it would have been obvious to have modified the method of Ziller/Vangen with the property of the method of Mostafa to allow one panel to fail without losing the radar functionality.

As per Claim 9, Ziller/Vangen/Mostafa teaches the method of Claim 8, wherein the utilizing of the first subset results in first antenna characteristics for transmitting the radar signals, wherein the utilizing of the second subset results in second antenna characteristics for receiving the reflected radar signals, wherein the utilizing of the third subset results in third antenna characteristics for transmitting the radar signals, wherein the utilizing of the fourth subset results in fourth antenna characteristics for receiving the reflected radar signals (Mostafa [0025]), 
   Ziller also teaches that the third antenna characteristics approximate(first antenna and third antenna are transmitting antennas and hence the performance is transmitting and its not just approximate but rather exactly the same ) the first antenna characteristics, and wherein the fourth antenna characteristics approximate the second antenna characteristics.(both antennas are receive antennas)
  However, it would have been obvious for one of ordinary skill in the art to have modified the first to fourth antenna characteristics(in the sense of gain or other parameters or field of view or any other characteristics) such that the third antenna characteristics approximate the first antenna characteristics, and wherein the fourth antenna characteristics approximate the second antenna characteristics so that when switching the antennas in case of failure there would be similar antenna pattern and characteristics to keep the radiation conditions similar. 

In another case the antennas can have directional radiation patterns. For example pattern illuminating front of the vessel or vehicle. In case of military ships for example or in the vehicle it is obvious to use two sets of antennas one looking forward second looking in backward region in order to illuminate  multiple regions. Having the antennas with similar characteristics allows cheaper design and manufacturing. 

 Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (EP 1522869) and further in view of Vangen (US 20150159632 A1) and Mostafa (evidenced by Albert US 20160327639 A1).

As per Claim 10, Ziller/Vangen /Mostafa teaches the method of Claim 8, wherein a first antenna of the plurality of antennas is in both the second subset and the third subset, and wherein a second antenna of the plurality of antennas is in both the first subset and the fourth subset (This is merely sorting of subset names and definition of the subsets).
It is important to note that sorting the antennas to subset is completely arbitrary as long as subset performs the function. For example Albert US 20160327639 A1 teaches on fig. 9 the two transmitting antennas 4.1 and 4.2, also 3 receiving antennas 2.0(top), 2.1(middle) and 2.2(bottom). If one calls 2.1 with 4.1 as  the first subset, 2.1 with 4.2  third subset, 2.0 with 2.1 second subset and 2.1 with 2.2 as a fourth subset Also such alternating configuration allows decrease of the crosstalk between channels. [0048]





Conclusion
        
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648

/Thomas M Hammond  III/Primary Examiner, Art Unit 3648